          Case 4:20-mj-00233-BD Document 3 Filed 10/27/20 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                     E.D. ARK CASE NO. 4:20-MJ-233-BD-1
                         W.D. ARK CASE NO. 6:20-MJ-6002

BRANDON LEE BREWER                                                          DEFENDANT

                          ORDER APPOINTING COUNSEL

       Defendant Brandon Lee Brewer was arrested in this District on a warrant. An

initial appearance hearing was held on October 27, 2020.

       Because the Defendant was entitled to an immediate hearing, B. Dale West was

appointed to represent him for his initial appearance. If Mr. Brewer is unable to afford a

lawyer for further proceedings in this matter, he must submit a financial affidavit within

10 days of this Order. Once a qualifying affidavit is submitted, Mr. West’s appointment

will be permanent.

       IT IS SO ORDERED, this 27th day of October, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
